Holmes, J.
It is admitted that no assault was made upon the plaintiff. The acts for which the defendants are severally sued were acts of dominion, which they had a right to exercise by reason of their respective titles as lessee and owner of the premises. Even if the plaintiff had a standing to require a surrender of the lease and a reconveyance of the fee, still, so long as the defendants retained their titles, it would be hard for a common law court to say that they had not the rights incident to them.
But the plaintiff had no standing to complain of either lease or conveyance. Whatever rights a wife may have to use the credit of her husband if he wrongfully fails to give her a suitable home, she certainly cannot seize upon any house of his that happens to please her, nor can she forbid him to sell or let his land to any person he sees fit, nor can she forbid his purchaser or lessee to exercise their ordinary rights as such. It does not strengthen her case if the conveyance is made and accepted for the sole purpose of turning her out. Generally speaking, what a man may lawfully do foreseeing that it will have a certain consequence, he may lawfully do intending to produce that consequence. In the present case, at least, the intent makes no difference.
The ante-nuptial agreement, by which her husband promised her the use of his house for one year after his death, provided he should then be owner and occupant, did not enlarge her rights. Her husband’s promise did not limit his sole right to determine whether he would remain an occupant of the house. It was conditional upon his doing so, and he had already determined not to. He had left the premises for other reasons than the wish to injure her, before the lease was made. But if the contract had forbidden him to do as he did, it would not have authorized her to hold the property in order to maintain his occupancy, or have given her any interest in the house before his death, or have imposed any legal duty upon third persons before that time.

Judgment for the defendants.